IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00339-CR

                 EX PARTE TIMOTHY MICHAEL BARNETT



                            From the 19th District Court
                             McLennan County, Texas
                            Trial Court No. 2013-2468-1


                                       ORDER


       Timothy Michael Barnett’s appeal of the trial court’s denial of Barnett’s pretrial

application for writ of habeas corpus was dismissed by this Court on March 13, 2014.

Ex parte Barnett, No. 10-13-00339-CR, 2014 Tex. App. LEXIS 2835 (Tex. App.—Waco

Mar. 13, 2014, no pet. h.) (publish). He has now filed a motion requesting this Court to

immediately issue our mandate pursuant to Rule 18.1(c). TEX. R. APP. P. 18.1(c). Barnett

indicates in his motion that the State agrees to the early issuance of our mandate. Id.

       Barnett’s motion is granted and the Clerk is ordered to issue the mandate in this

appeal on the same date this order is issued.

                                          PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed May 1, 2014




Ex parte Barnett                     Page 2